Citation Nr: 1043488	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO.  

In November 2009, the Board referred the issue of service 
connection for hearing loss of the right ear to the RO, and 
deferred adjudication of the inextricably intertwined appeal for 
an increased rating for service-connected hearing loss of the 
left ear.  

In an August 2010 rating decision, the RO granted service 
connection for hearing loss of the right ear, and confirmed and 
continued a noncompensable evaluation for bilateral hearing loss.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).

As the RO has treated the issue of entitlement to a higher rating 
for right ear hearing loss as being on appeal even before service 
connection was granted for this disability, including issuance of 
a statement of the case and several supplemental statements of 
the case as to this issue, as multiple medical examinations have 
been performed to evaluate the Veteran's hearing loss of both 
ears, and as the Veteran has consistently asserted that a higher 
evaluation is warranted for his hearing loss, the Board will take 
jurisdiction of the issue of entitlement to a higher initial 
rating for hearing loss of the right ear, and adjudicate the 
issue of entitlement to a higher rating for bilateral hearing 
loss.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking actions 
that lead the Veteran to believe that an appeal was perfected).



FINDINGS OF FACT

The audiometric findings show that the Veteran has no more than 
Level I hearing acuity in his right ear and Level II  hearing 
acuity in his left ear, and does not have an exceptional pattern 
of hearing loss.


CONCLUSION OF LAW

The criteria for an increased compensable rating for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, including Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2004.  Complete notice was sent in May 2008 and the 
claim was readjudicated most recently in an August 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his service-connected bilateral hearing 
loss is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Service connection was established for left ear hearing loss in a 
December 1976 rating decision.  The Veteran's claim for an 
increased rating for his service- connected left ear hearing loss 
was received at the RO on July 7, 2004.  

By a letter to the Veteran dated in July 2004, the RO correctly 
referred to his claim as a claim for an increased rating for 
hearing loss of the left ear.  However, in a January 2005 rating 
decision, a May 2005 letter, a November 2005 rating decision, a 
January 2006 statement of the case and subsequent rating 
decisions and supplemental statements of the case, the RO 
characterized the issue on appeal as entitlement to an increased 
rating for bilateral hearing loss.  The Board remanded the case 
to the RO in November 2009 in order for the RO to adjudicate the 
inferred claim of service connection for right ear hearing loss.  
The RO subsequently granted the Veteran's claim for service 
connection for right ear hearing loss in an August 2010 rating 
decision, effective July 7, 2004.  Hence, service connection has 
now been established for hearing loss in both ears.  

The RO has rated the Veteran's service-connected bilateral 
hearing loss as noncompensable under the provisions of Diagnostic 
Code 6100 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.85.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85.

These results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  In order to establish entitlement to 
a compensable or higher evaluation for hearing loss, it must be 
shown that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure tone 
decibel loss are met.

When the pure tone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.


At an audiological examination performed by QTC for VA in May 
2005, audiometric studies revealed pure tone thresholds of 15, 
10, 25, and 65 decibels in the right ear and 20, 20, 80, and 90 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right ear 
was 29 decibels and in the left ear was 53 decibels.  Speech 
discrimination ability with the Maryland CNC word list was 94 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that the Veteran complained of bilateral hearing 
loss and tinnitus, and that the functional impairment from the 
above conditions was difficulty hearing normal conversational 
speech, and that the condition did not result in any time lost 
from work.

The findings on the Veteran's audiometric studies in May 2005 
correlate to a designation of level I hearing in the right ear 
and level II hearing in the left ear, using Table VI.  Table VII 
of § 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated. 

At an audiological examination performed by QTC for VA in April 
2006, audiometric studies revealed pure tone thresholds of 20, 
15, 35, 70 decibels in the right ear and 25, 20, 85, and 95 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right ear 
was 35 decibels and in the left ear was 56 decibels.  Speech 
discrimination ability with the Maryland CNC word list was 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that the Veteran complained of bilateral hearing 
loss and tinnitus, and that the functional impairment from the 
above conditions was difficulty hearing normal conversational 
speech, and that the condition did not result in any time lost 
from work.

The findings on the Veteran's audiometric studies in April 2006 
correlate to a designation of level I hearing in the right ear 
and level II hearing in the left ear, using Table VI.  Table VII 
of § 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated. 

At a March 2010 VA audiological examination, audiometric studies 
revealed pure tone thresholds of 20, 25, 35, and 60 decibels in 
the right ear and 20, 25, 80, and 85 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold in the right ear was 35 decibels and in the left 
ear was 53 decibels.  Speech discrimination ability with the 
Maryland CNC word list was 94 percent in the right ear and 94 
percent in the left ear.  The examiner noted that she had 
reviewed the Veteran's claims file, including service treatment 
records and the reports of prior VA examinations.  She opined 
that the Veteran's military noise exposure was not responsible 
for his right ear hearing loss.

The findings on the Veteran's audiometric studies in March 2010 
correlate to a designation of level I hearing in the right ear 
and level I hearing in the left ear, using Table VI.  Table VII 
of § 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated. 

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiners in 2005 and 2006 noted the functional 
impairment caused by the Veteran's hearing loss, which included 
difficulty understanding others.  The Board finds that such 
functional impairment, in addition to the Veteran's other 
reports, has been appropriately considered but the overall 
evidence, as previously discussed, fails to support assignment of 
a compensable evaluation.

The Board appreciates the difficulties which the Veteran says he 
experiences because of his hearing loss.  However, according to 
the recent audiological test results, compared to the rating 
criteria, his bilateral hearing loss is noncompensable.  
Lendenmann, supra.  In sum, the Board finds that for these 
reasons and bases, the preponderance of the evidence is against 
an increased compensable rating for bilateral hearing loss, 
throughout the rating period on appeal.  38 C.F.R. § 4.85, 
Diagnostic Code 6100; Hart, supra; Fenderson, supra.

The Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the Veteran's 
symptomatology.  Referral for consideration of an extraschedular 
rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Audiologists' reports as to the effects of hearing 
loss on occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak, 
supra.  The evidence reflects that the VA examiners reviewed the 
claims file and considered the Veteran's reports that his hearing 
loss affected his ability to hear conversations.  The Board finds 
that referral for extraschedular evaluation is not indicated by 
the evidence.

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the left ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased compensable rating for service-connected bilateral 
hearing loss is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


